                                      Case 21-10521-JTD                 Doc 3        Filed 03/11/21           Page 1 of 3


      Fill in this information to identify the case:

      Debtor name     FMT SJ LLC
      United States Bankruptcy Court for the:                           District of Delaware
                                                                                 (State)                                                    x Check if this is an
                                                                                                                                            
      Case number (If known):    21-10521
                                                                                                                                                 amended filing




    Official Form 204
    Chapter 11 or Chapter 9 Cases: Amended List of Creditors Who Have the 20
    Largest Unsecured Claims and Are Not Insiders                           12/15

    A list of creditors holding the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the debtor
    disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not include claims by
    secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor among the holders of the 20
    largest unsecured claims.


     Name of creditor and complete               Name, telephone number, and   Nature of the claim   Indicate if     Amount of unsecured claim
     mailing address, including zip code         email address of creditor     (for example, trade   claim is        If the claim is fully unsecured, fill in only unsecured
                                                 contact                       debts, bank loans,    contingent,     claim amount. If claim is partially secured, fill in
                                                                               professional          unliquidated,   total claim amount and deduction for value of
                                                                               services, and         or disputed     collateral or setoff to calculate unsecured claim.
                                                                               government
                                                                               contracts)
                                                                                                                     Total claim, if    Deduction for       Unsecured
                                                                                                                     partially          value of            claim
                                                                                                                     secured            collateral or
                                                                                                                                        setoff

1    Small Business Administration
     409 3rd St SW                                                             Government Loan       Contingent                                              $3,000,000
     Washington, DC 20416


2    Otis
                                                Rosemary Brady
     470 Lakeside Drive
                                                P: 408-727-1231                Contract                                                                      $2,279,948
     Suite D
     Sunnyvale, CA 94085

     Accor/Fairmont Hotel Resorts
3    155 Wellington Street West                 Barbara Kilner
                                                                                                     Unliquidated,
     Suite 3300                                 P: 416-874-2859                Contract                                                                      $1,979,070
                                                                                                     Disputed
     Toronto, ON M5V 0C3                        Barbara.Kilner@accor.com
     Canada
     Accor/Fairmont Hotel Resorts
4    155 Wellington Street West                 Barbara Kilner                                       Contingent,
     Suite 3300                                 P: 416-874-2859                Contract              Unliquidated,                                           $1,500,000
     Toronto, ON M5V 0C3                        Barbara.Kilner@accor.com                             Disputed
     Canada
5    City of San Jose                           P: 408-535-3500
     200 E Santa Clara St                       finance@sanjoseca.gov          Government                                                                    $1,063,305
     San Jose, CA 95113

6                                               Laura Scott
     Pacific Gas & Electric
                                                laura.scott@pge.com
     P.O. Box 997300                                                           Utility                                                                        $995,139
                                                F: 415-973-9213
     Sacramento, CA 95899-7300

7    Pacific Coast Trane
                                                fixair@trane.com
     310 Soquel Way                                                            Contract                                                                       $352,820
     Sunnyvale, CA 94085

8    Impark
     1740 Cesar Chavez Street                   P: 415-813-4246
                                                                               Contract                                                                       $339,438
     Unit 2W
     San Francisco, CA 94124


    Official Form 204            Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims                                    page 1
                                  Case 21-10521-JTD                Doc 3         Filed 03/11/21             Page 2 of 3

                   FMT SJ LLC                                                                    Case number (if known) 21-10521
    Debtor
                 Name




     Name of creditor and complete          Name, telephone number, and    Nature of the claim    Indicate if     Amount of unsecured claim
     mailing address, including zip code    email address of creditor      (for example, trade    claim is        If the claim is fully unsecured, fill in only unsecured
                                            contact                        debts, bank loans,     contingent,     claim amount. If claim is partially secured, fill in
                                                                           professional           unliquidated,   total claim amount and deduction for value of
                                                                           services, and          or disputed     collateral or setoff to calculate unsecured claim.
                                                                           government
                                                                           contracts)
                                                                                                                  Total claim, if    Deduction for       Unsecured
                                                                                                                  partially          value of            claim
                                                                                                                  secured            collateral or
                                                                                                                                     setoff


9    CA Department of Tax And              P: 408-277-1231
     Revenue                               F: 408-277-1513
                                                                           Government                                                                      $244,131
     250 South Second Street               sanjoseinquiries@cdtfa.ca.gov
     San Jose, CA 95113-2706

10 Minibar North America                   P: 301-354-5055
                                           F: 301-309-1115
   7340 Westmore Rd                                                        Contract                                                                        $238,777
                                           info@minibarna.com
   Rockville, MD 20850

11 PSAV
                                           P: 650-390-7616
   1350 N 1st St.                                                          Contract                                                                        $202,378
   San Jose, CA 95112

12 Cappstone Inc.
   Cappstone Inc. dba No More Dirt         Charles Gough
                                                                           Contract                                                                        $152,999
   1699 Valencia Street                    charles@cappstone.com
   San Francisco, CA 94110

13 San Jose Water Co                       P: 408-279-7900
   110 West Taylor St.                     customer.service@sjwater.com    Utility                                                                         $149,605
   San Jose, CA 95110-2131

14 Sonifi Solutions Inc                    P: 888-563-4363
   777 S Figueroa St.
                                           sales@sonifi.com                Contract                                                                        $119,029
    Ste. 4225
   Los Angeles, CA 90017

15 Fairmont Hotel- San Francisco           P: 415-772-5000
                                           F: 415-772-5013
   950 Mason St.                                                           Contract                                                                         $96,394
                                           sanfrancisco@fairmont.com
   San Francisco, CA 94108

16 Owl Energy
   c/o Owl Companies
                                           Eric Perea                      Contract                                                                         $75,000
   2465 Campus Drive
   Irvine, CA 92612

17 Vesta Foodservice                       P: 510-952-8495
                                           customer.service@vestafoodserv
   31773 Hayman St                                                        Contract                                                                          $58,253
                                           ice.com
   Hayward, CA 94544

18 Acco Engineered System
                                           P: 669.252.8800
   2361 Qume Drive                                                         Contract                                                                         $53,751
   San Jose, CA 95131

19 Siemens Industry
   300 New Jersey Avenue                   P: 800-743-6367
                                                                           Contract                                                                         $39,910
   Suite 1000
   Washington, D.C. 20001

20 Becton, Dickinson And Company           P: 201-847-6800
                                           F: 336-222-8819
   1 Becton Drive                                                        Contract                                                                           $32,000
                                           tripathcustomerservice@bd.com
   Franklin Lakes, NJ 07417-1880




    Official Form 204        Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims                                     page 2
                                      Case 21-10521-JTD                        Doc 3        Filed 03/11/21           Page 3 of 3




 Fill in this information to identify the case:

 Debtor name         FMT SJ LLC

 United States Bankruptcy Court for the:            DISTRICT OF DELAWARE

 Case number (if known)         21-10521
                                                                                                                                   Check if this is an
                                                                                                                                   amended filing



Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors                                                                                          12/15

An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit this
form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in the document, and any
amendments of those documents. This form must state the individual’s position or relationship to the debtor, the identity of the document,
and the date. Bankruptcy Rules 1008 and 9011.

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341,
1519, and 3571.



                Declaration and signature


       I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership; or another
       individual serving as a representative of the debtor in this case.

       I have examined the information in the documents checked below and I have a reasonable belief that the information is true and correct:

                  Schedule A/B: Assets–Real and Personal Property (Official Form 206A/B)
                  Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
                  Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)
                  Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)
                  Schedule H: Codebtors (Official Form 206H)
                  Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)
                  Amended Schedule
                  Chapter 11 or Chapter 9 Cases: Amended List of Creditors Who Have the 30 Largest Unsecured Claims and Are Not Insiders (Official
                  Form 204)
                  Other document that requires a declaration

       I declare under penalty of perjury that the foregoing is true and correct.

        Executed on          3/10/2021                               X /s/ Neil Demchick
                                                                       Signature of individual signing on behalf of debtor

                                                                       Neil Demchick
                                                                       Printed name

                                                                       Chief Restructuring Officer
                                                                       Position or relationship to debtor




Official Form 202                                             Declaration Under Penalty of Perjury for Non-Individual Debtors
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy
62358/0001-40339295v1
